Citation Nr: 1611645	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1983 and from July 1984 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2014, the Veteran was afforded a videoconference hearing before the undersigned.  The hearing transcript is of record.

In April 2015, the Board denied entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 25, 2014 and remanded the claim of entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine since November 25, 2014.   

The Veteran appealed the denial of a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 25, 2014 to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Remand with the Court. In December 2015, the Court issued an Order granting that motion, and the April 2015 decision was vacated and the matter was remanded to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine.  In relation to his claim the Veteran was afforded VA examinations in November 2010 and March 2012.  In the December 2015 joint motion the parties found that the examinations were inadequate as they recorded range of motion but did not account for functional loss due to flare-ups.  

Pursuant to the April 2015 Board decision which remanded in part the Veteran was afforded a VA examination in October 2015.  The examiner noted that pain could significantly limit the Veteran's functional ability during flare-ups.  The VA examiner, however, was unable to describe the limitation in terms of range of motion as a flare up was not observed on that day.  The Board also notes that while the VA examiner stated that there was pain with range of motion, he did not cite at which degree pain began.  

In accordance with the joint motion another remand is warranted so that the VA examiner can state at what point in the range of motion does pain limit functional loss both regularly and during flare-ups. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his degenerative joint disease of the thoracolumbar spine.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  

The VA examiner must address at what point in the range of motion does pain limit functional loss both regularly and during flare-ups, even if a flare up is not observed on that day.  The examiner must review the November 2010 and March 2012 VA examinations and must estimate at what point in the arc of motion did pain cause functional loss during flare-ups.  The Court has directed that the nature of any functional loss in November 2010 and March 2012 must be described in full.  The Court has directed that the examiner express an opinion on whether pain could significantly limit functional ability during flare-ups.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  The examiner should also address any neurological problems associated with the spine.  A complete rationale should be provided for any opinion expressed.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




